UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:July 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32491 Coffee Holding Co., Inc. (Exact name of registrant as specified in its charter) Nevada 11–2238111 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) (718) 832-0800 (Registrant’s telephone number including area code) N/A (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. 5,566,316shares of common stock, par value $0.001 per share, are outstanding at September 10, 2010. Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures. 29 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity in Securities and Use of Proceeds. 30 Item 3. Defaults upon Senior Securities. 31 Item 4. Removed and Reserved. 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 Signatures 32 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, 2010 October 31, 2009 (unaudited) (audited) - ASSETS - CURRENT ASSETS: Cash and cash equivalents $ $ Commodities held at broker Accounts receivable, net of allowance for doubtful accounts of $165,078 for 2010 and 2009 Inventories Prepaid expenses and other current assets Prepaid green coffee - Prepaid and refundable income taxes Deferred income tax asset TOTAL CURRENT ASSETS Property and equipment, at cost, net of accumulated depreciation of $5,025,630 and$4,681,558 for 2010 and 2009, respectively Customer list and relationships, net of accumulated amortization of $1,875 and $0 for 2010 and 2009, respectively - Trademarks - Goodwill - Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY - CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Line of credit Income taxes payable Contingent liability - Deferred income tax liabilities - TOTAL CURRENT LIABILITIES Deferred income tax liabilities Deferred rent payable Deferred compensation payable TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Coffee Holding Co., Inc. stockholders’ equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized; none issued - - Common stock, par value $.001 per share; 30,000,000 shares authorized, 5,529,830 shares issued; 5,490,823 and 5,440,823 shares outstanding for 2010 and 2009, respectively Additional paid-in capital Contingent consideration - Retained earnings Less: Treasury stock, 89,007 common shares, at cost for 2010 and 2009 ) ) Total Coffee Holding Co., Inc. Stockholders’ Equity Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended July 31, Three Months Ended July 31, NET SALES $ COST OF SALES (including $15.3 and $10.5 million of related party costs for the nine months ended July 31, 2010 and 2009, respectively) GROSS PROFIT OPERATING EXPENSES: Selling and administrative Officers’ salaries TOTAL INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) TOTAL ) INCOME BEFORE INCOME TAXES AND NONCONTROLLING INTEREST IN SUBSIDIARIES Provision for income taxes ) NET INCOME Less: Net loss (income) attributable to the noncontrolling interest ) ) ) NET INCOME ATTRIBUTABLE TO COFFEE HOLDING CO., INC. $ Basicand diluted earnings per share attributable to Coffee Holding Co., Inc. common stockholders $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 (Unaudited) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Unrealized gain on commodities ) ) Realized gain on commodities ) ) Bad debt expense Deferred rent Deferred income taxes Changes in operating assets and liabilities: Commodities held at broker Accounts receivable Inventories ) Prepaid expenses and other current assets ) ) Prepaid green coffee ) - Prepaid and refundable income taxes Accounts payable and accrued expenses ) ) Deposits and other assets ) Deferred compensation - Income taxes payable ) - Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Purchase of assets of OPTCO ) - Purchases of property and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Advances under bank line of credit Principal payments under bank line of credit ) ) Payment of dividend ) - Purchase of treasury stock - ) Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 (Unaudited) SUPPLEMENTAL DISCLOSURE OF CASH FLOW DATA: Interest paid $ $ Income taxes paid $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES: On May 17, 2010, the Coffee Holding Co., Inc. acquired substantially all of the assets of Organic Products Trading Company, Inc. (“OPTCO”): Assets acquired: Inventory $ $
